In an action to recover damages for an alleged breach of a sales contract, the defendant Syracuse Salon Distributors, Inc., appeals from a judgment of the Supreme Court, Suffolk County (Tanenbaum, J.), entered March 7, 1995, which, upon granting the plaintiff’s motion for summary judgment, is in favor of the plaintiff and against it in the amount of $64,965.
Ordered that the judgment is affirmed, with costs.
Under the circumstances of this case, the Supreme Court properly granted the plaintiff’s motion for summary judgment. After the plaintiff made out a prima facie showing of entitlement to summary judgment, the defendant Syracuse Salon Distributors, Inc. offered nothing but conclusory assertions and failed to present any genuine factual issues which would preclude summary relief (see, Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065). Balletta, J. P., O’Brien, Ritter, Pizzuto and Altman, JJ., concur.